Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed December 16, 2019.  Claims 1-7, 10-19, and 21-23 are pending and examined.  This action is Final.
Response to Argument
The examiner agrees that the Shafet reference can no longer be applied in this case and therefore withdraws the rejections of independent claims 1 and 13.  This also means there is no rejection of their dependent claims 2-7, 10-12, and 14-18. 
But claims 19 and 20 were not rejected using the Shafet reference and the language that the Shafet reference was brought in for was not amended into the combined claim therefore claim 19 is still rejected.  Claim 23 appears to also contain elements that Shafet was needed to reject so it is only rejected as depending from a rejected claim it would be allowable if amended into independent form.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rajput et al. (USPG 2020/0099,713 A1) in view of Shimoni et al. (USPG 2010/0192,201 A1). 
As per claim 19 Rajput teaches: 
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
receiving, from a browser-identified software program of a transmitting client system, a plurality of transaction requests to conduct transactions with an entity, wherein the transaction requests each have a respective identifier that corresponds to an account usable to complete the respective transaction request; (see at least Rajput Abstract, paragraphs 33, 39  Browser data is purported to be from a browser) 
calculating one or more specified threshold limits based on historical transaction data for the entity; (see at least Rajput paragraph 51  The bot detection component lists many things including “a past bot data component” which are all threshold limits that suggest robot.)
comparing the one or more characteristics against the one or more specified threshold limits; (see at least Rajput paragraph 51  The bot detection component lists many things including “a past bot data component” which are all threshold limits than suggest robot.)
based on the comparing, assessing whether the one or more specified threshold limits are exceeded; (see at least Rajput paragraph 51  The bot detection component lists many things including “a past bot data component” which are all threshold limits that suggest robot.)
see at least Rajput paragraph 54  The “Completely Automated Public Turing test” are such instructions being executed on the client machines to provide the data to be analyzed.)
receiving, from the client system, a result of an execution of the set of computer instructions, wherein the result of the execution of the set of computer instructions indicates whether the transaction requests are received from the purported browser or from a program that is emulating the browser-identified software program; (see at least Rajput paragraphs  39 and 54  “when the visitor's actions using the mouse and keyboard are found to be suspicious, or when the cookie capability and browser configuration are found to be highly suspicious.”  When executing a Captcha which would be such instructions it finds the browser configuration to be highly suspicious is such analysis. The “Completely Automated Public Turing test” are such instructions being executed on the client machines to provide the data to be analyzed.)  and 
determining, based on the result of the execution of the set of computer instructions, whether the plurality of transaction requests appear to have originated from a machine-automated submission process; (see at least Rajput paragraph 54  The Feedback regarding whether the user is human.) and
in response to a determination that the transaction requests appear to have originated from the machine-automated submission process, performing an action comprising at least one of: 
see at least Rajput paragraph 37 “select and start taking actions against visitors or a set of visitors which are suspected as bots. The actions include exhibiting/displaying a block page, exhibiting/displaying captcha, enforcing multi-factor authentication etc.”  captcha is Completely Automated Public Turing Test to tell Computers and Humans Apart.  All of the actions would help mitigate the risk of processing a transaction.)
wherein at least one of the receiving the plurality of the transaction requests, the analyzing, the comparing, the assessing, the selecting, the receiving the result of the execution, the determining, or the performing the action is performed via one or more electronic processors. (see at least Rajput paragraph 37 “select and start taking actions against visitors or a set of visitors which are suspected as bots. The actions include exhibiting/displaying a block page, exhibiting/displaying captcha, enforcing multi-factor authentication etc.”  captcha is Completely Automated Public Turing Test to tell Computers and Humans Apart.  All of the actions would help mitigate the risk of processing a transaction.)
Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696